 Fill in this information to identify the case
 Debtor name          Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-51375                                                                                       Check if this is an
 (if known)
                                                                                                                     amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                               12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                             debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    BBT                                                           Checking account                                                     $1,952.00
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                           $1,952.00


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                          page 1
Debtor          Jerry Torres Properties, LLC                                                  Case number (if known)     19-51375
                Name

                                                                                                                                   Current value of
                                                                                                                                   debtor's interest
7.      Deposits, including security deposits and utility deposits

        Description, including name of holder of deposit

8.      Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

        Description, including name of holder of prepayment

9.      Total of Part 2.
                                                                                                                                                   $0.00
        Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

            No. Go to Part 4.
            Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest
11. Accounts receivable

11a. 90 days old or less:               $6,000.00             –             $360,000.00                = .......................          ($354,000.00)
                              face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                    $0.00               –                 $0.00                  = .......................                   $0.00
                              face amount                         doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                          ($354,000.00)
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

            No. Go to Part 5.
            Yes. Fill in the information below.
                                                                                               Valuation method                    Current value of
                                                                                               used for current value              debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

           Name of entity:                                                  % of ownership:
15.1.      Jerry Torres Properties LLC                                          100%                                                               $0.00
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                   $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

            No. Go to Part 6.
            Yes. Fill in the information below.




Official Form 206A/B                              Schedule A/B: Assets -- Real and Personal Property                                                   page 2
Debtor       Jerry Torres Properties, LLC                                              Case number (if known)    19-51375
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                      $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                      $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                  No
                  Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
Debtor       Jerry Torres Properties, LLC                                               Case number (if known)    19-51375
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

42.1. Taco Haven Restaurant - Lease Deficiency                                                                                 $360,000.00
43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                               $360,000.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                       $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes



Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
Debtor       Jerry Torres Properties, LLC                                                Case number (if known)    19-51375
             Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.   Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
      Description and location of property           Nature and extent       Net book value of     Valuation method       Current value of
      Include street address or other description    of debtor's interest    debtor's interest     used for current       debtor's interest
      such as Assessor Parcel Number (APN),          in property             (Where available)     value
      and type of property (for example,
      acreage, factory, warehouse, apartment or
      office building), if available.

55.1. 1012 S. Presa
      San Antonio, TX 78210
      1012 S. Presa
      NCB 732 BLK 4 LOT 9,10 & SW
      134.98 FT OF 11 & S IRR 45.96 FT OF
      1 THRU 3


      Value based on county appraisal                Fee Simple                 $1,692,610.00                                   $1,692,610.00
55.2. 1035 S. Presa
      San Antonio, TX 78210
      1035 S. Presa
      NCB 791 BLK LOT E 91.4 FT OF S
      112.7 FT OF 6 OR A20 & A21


      Professional Appraisal.                        Fee Simple                   $375,000.00                                     $375,000.00

55.3. 1029 S. Presa
      San Antonio, TX 78210
      1029 S. Presa
      NCB 791 BLK 31 LOT E IRR 88.18 FT
      OF F

      Professional Appraisal.                        Fee Simple                   $140,000.00                                     $140,000.00

55.4. 1248 S. Saint Mary's Street
      San Antonio, TX 78210
      1248 S. Saint Mary's Street
      NCB 791 BLK 31 LOT W 91.4 FT OF S
      111 FT OF 6 OR H


      Professional Appraisal.                        Fee Simple                   $310,000.00                                     $310,000.00

55.5. 571 Hicks Ave
      San Antonio, TX 78210
      571 Hicks Ave
      Value based on county appraisal.               Fee Simple                     $16,060.00 BCAD                                 $16,060.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                $2,533,670.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
Debtor       Jerry Torres Properties, LLC                                                Case number (if known)     19-51375
             Name

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

     General description                                           Net book value of       Valuation method              Current value of
                                                                   debtor's interest       used for current value        debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                         $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                           page 6
Debtor       Jerry Torres Properties, LLC                                              Case number (if known)   19-51375
             Name

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

     Claim relating to representation by Matthew D. Stern in loan from Pender Capital. Charge
     $62,000 attorney's fees                                                                                               $62,000.00
     Nature of claim           Malpractice & breach of Contract Claim
     Amount requested          $62,000.00

     Usury Claim against Pender Capital                                                                                     Unknown
     Nature of claim           Ususry Claim
     Amount requested


76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
                                                                                                                           $62,000.00
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                         Schedule A/B: Assets -- Real and Personal Property                                 page 7
Debtor           Jerry Torres Properties, LLC                                                                        Case number (if known)         19-51375
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                              $1,952.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                           ($354,000.00)

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                             $360,000.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................      $2,533,670.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +          $62,000.00

91. Total. Add lines 80 through 90 for each column.                        91a.              $69,952.00          +     91b.         $2,533,670.00


                                                                                                                                                                $2,603,622.00
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 8
 Fill in this information to identify the case:
 Debtor name          Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-51375                                                                                        Check if this is an
 (if known)                                                                                                           amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                          12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more               Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                   Amount of claim        Value of collateral
                                                                                                              Do not deduct the      that supports
                                                                                                              value of collateral.   this claim

 2.1      Creditor's name                                     Describe debtor's property that is
          Bexar County                                        subject to a lien                                     $50,459.04              $1,692,610.00

          Creditor's mailing address                          1012 S. Presa
          c/o Don Stecker                                     Describe the lien
          Linebarger Goggan Blair & Sampson                   Annual Property Taxes / Statutory Lien
          711 Navarro, Ste. 300                               Is the creditor an insider or related party?
          San Antonio                TX       78205                No
                                                                   Yes
          Creditor's email address, if known
                                                              Is anyone else liable on this claim?
          Date debt was incurred          2019                    No
                                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                          0    0      9   1   As of the petition filing date, the claim is:
          Do multiple creditors have an interest in           Check all that apply.
          the same property?                                      Contingent
              No                                                  Unliquidated
              Yes. Specify each creditor, including this          Disputed
              creditor, and its relative priority.
1) Bexar County; 2) Pender Capital.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                 $2,337,211.03


Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
Debtor       Jerry Torres Properties, LLC                                                    Case number (if known) 19-51375

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         Bexar County                                        subject to a lien                                       $6,336.54            $310,000.00

         Creditor's mailing address                          1248 S. Saint Mary's Street
         c/o Don Stecker                                     Describe the lien
         Linebarger Goggan Blair & Sampson                   Property Taxes / Statutory Lien
         711 Navarro, Ste. 300                               Is the creditor an insider or related party?
         San Antonio                TX       78205                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    1      8   0   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
1) Bexar County; 2) Pender Capital.
                Yes. The relative priority of creditors is
                specified on lines

 2.3     Creditor's name                                     Describe debtor's property that is
         Bexar County                                        subject to a lien                                       $2,508.78            $140,000.00

         Creditor's mailing address                          1029 S. Presa
         c/o Don Stecker                                     Describe the lien
         Linebarger Goggan Blair & Sampson                   Property Taxes / Statutory Lien
         711 Navarro, Ste. 300                               Is the creditor an insider or related party?
         San Antonio                TX       78205                No
                                                                  Yes
         Creditor's email address, if known
         00791-031-0160                                      Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
1) Bexar County; 2) Pender Capital.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
Debtor       Jerry Torres Properties, LLC                                                    Case number (if known) 19-51375

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.4     Creditor's name                                     Describe debtor's property that is
         Bexar County                                        subject to a lien                                       $7,906.67            $375,000.00

         Creditor's mailing address                          1035 S. Presa
         c/o Don Stecker                                     Describe the lien
         Linebarger Goggan Blair & Sampson                   Property Taxes / Statutory Lien
         711 Navarro, Ste. 300                               Is the creditor an insider or related party?
         San Antonio                TX     78205                  No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
1) Bexar County; 2) Pender Capital.
                Yes. The relative priority of creditors is
                specified on lines

 2.5     Creditor's name                                     Describe debtor's property that is
         Pender Capital                                      subject to a lien                                 $2,270,000.00            $2,533,670.00

         Creditor's mailing address                          All properties listed on Schedule A.
         11766 Wilshire Blvd., Ste 460                       Describe the lien
                                                             Business Loan / Agreement
                                                             Is the creditor an insider or related party?
         Los Angeles                CA     90025                  No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred          12/2017                 No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines 2.1, 2.2, 2.3, 2.4




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
Debtor       Jerry Torres Properties, LLC                                              Case number (if known) 19-51375

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         Eric M. English                                                               Line    2.5
         1000 Main Street, 36th Floor




         Houston                                      TX       77002


         Garland Murphy                                                                Line    2.5
         700 Louisanna Ste 2300



         Houston                                      TX       77002




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4
 Fill in this information to identify the case:
 Debtor              Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-51375                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
Debtor        Jerry Torres Properties, LLC                                             Case number (if known)      19-51375

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    Unknown
                                                                   Check all that apply.
Eagle Tax and Bookeeping                                               Contingent
1020 S. Presa                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
San Antonio                              TX       78210            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $3,887.00
                                                                   Check all that apply.
Frost Bank                                                             Contingent
100 W Houston St. T-9                                                  Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
San Antonio                              TX       78205            Overdraft Bank Account

Date or dates debt was incurred         9/2017                     Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
Debtor      Jerry Torres Properties, LLC                                      Case number (if known)      19-51375

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                        $0.00

5b. Total claims from Part 2                                                              5b.   +               $3,887.00


5c. Total of Parts 1 and 2                                                                5c.                   $3,887.00
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 3
 Fill in this information to identify the case:
 Debtor name         Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-51375                                 Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Lease Agreement                                 Alamo City Hospitality
          or lease is for and the       Contract to be ASSUMED                          1035 S. Presa
          nature of the debtor's
          interest

          State the term remaining      28 payment(s)
          List the contract
                                                                                       San Antonio                         TX            78210
          number of any
          government contract

2.2       State what the contract       Lease Agreement                                 Bite Restaurant
          or lease is for and the       Contract to be ASSUMED                          1012 S. Presa
          nature of the debtor's
          interest

          State the term remaining      15 payment(s)
          List the contract
                                                                                       San Antonio                         TX            78210
          number of any
          government contract

2.3       State what the contract       Lease Agreement                                 Eagle Tax and Bookkeeping
          or lease is for and the       Contract to be ASSUMED                          1020 S. Presa
          nature of the debtor's
          interest

          State the term remaining      16 payment(s)
          List the contract
          number of any
                                                                                       San Antonio                         TX            78210
          government contract

2.4       State what the contract       Lease Agreement                                 Mint Salon
          or lease is for and the       Contract to be ASSUMED                          1016 S. Presa
          nature of the debtor's
          interest

          State the term remaining      43 payment(s)
          List the contract
          number of any
                                                                                       San Antonio                         TX            78210
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
Debtor       Jerry Torres Properties, LLC                                         Case number (if known)   19-51375



          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.5       State what the contract      Lease Agreement                          MS Facility Enterprise LLC
          or lease is for and the      Contract to be ASSUMED                   1014 S. Presa
          nature of the debtor's
          interest

          State the term remaining     53 payment(s)
          List the contract
                                                                                San Antonio                     TX        78210
          number of any
          government contract

2.6       State what the contract      Commerical Lease Agreement               New Shine Car Wash
          or lease is for and the      Contract to be ASSUMED                   1248 St. Mary's
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                San Antonio                     TX        78210
          number of any
          government contract

2.7       State what the contract      Lease Agreement                          Taco Haven
          or lease is for and the      Contract to be ASSUMED                   1032 S. Presa
          nature of the debtor's
          interest

          State the term remaining     115 payment(s)
          List the contract
          number of any
                                                                                San Antonio                     TX        78210
          government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     page 2
 Fill in this information to identify the case:
 Debtor name         Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-51375                                                                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
         No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
         Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
 Fill in this information to identify the case:


 Debtor Name Jerry Torres Properties, LLC

 United States Bankruptcy Court for the:                   WESTERN DISTRICT OF TEXAS


 Case number (if known):              19-51375                                                                                                                                      Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $2,533,670.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                      $69,952.00
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $2,603,622.00
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                    $2,337,211.03
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F........................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              +                $3,887.00
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.............................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $2,341,098.03




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
 Fill in this information to identify the case and this filing:
 Debtor Name         Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-51375
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 06/14/2019                       X /s/ Rejinaldo Torres
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Rejinaldo Torres
                                                             Printed name
                                                             Manager
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:
 Debtor name        Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        19-51375
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2019      to   Filing date
fiscal year to filing date:                                                        Other
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY       Other Rent

                                                                                   Operating a business
For the year before that:        From    01/01/2017      to    12/31/2017
                                        MM / DD / YYYY        MM / DD / YYYY       Other Rent                                         $111,720.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
Debtor         Jerry Torres Properties, LLC                                                    Case number (if known)     19-51375
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. Frost Bank v. Jerry Torres              Suit on Account                            Bexar County District Court
                                                                                                                                              Pending
      Properties, LLC et al                                                             Name
                                                                                        100 Dolorsa                                           On appeal
                                                                                        Street
                                                                                                                                              Concluded

      Case number
      2018-CI-07045                                                                     San Antonio               TX      78205
                                                                                        City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Debtor          Jerry Torres Properties, LLC                                              Case number (if known)      19-51375
                Name


 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.1. Malaise Law Firm                                       Attorney's Fees $10,000.00                      06/12/2019             $10,000.00

         Address

         909 NE Loop 410, STE 300
         Street
         San Antonio TX, 78209

         City                        State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?



         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.2. Nathan Cace                                            $1,717 filing fees                              6/6/19                  $4,654.50
                                                              $2,937.50 Attorney's fees
         Address

         6609 Blanco Road, Suite 235
         Street


         San Anotnio                 TX      78216
         City                        State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Taco Haven




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Debtor        Jerry Torres Properties, LLC                                                 Case number (if known)      19-51375
              Name

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

         None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                   No.
                   Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Debtor       Jerry Torres Properties, LLC                                                   Case number (if known)      19-51375
             Name


  Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

         None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

  Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

Owner's name and address                        Location of the property                        Description of the property         Value

Taco Haven                                      1032 S. Presa                                   Furnishings, Equipment                  $73,580.00
Name                                                                                            and Appliances
1032 S. Presa
Street                                          San Antonio              TX     78210



San Antonio               TX      78210
City                      State   ZIP Code

Owner's name and address                        Location of the property                        Description of the property         Value

Alamo City Hospitality LLC dbaThe Patio
                                      1035 S. Presa                                             Furntiure, Equipment and                $50,000.00
Name                                                                                            Appliances
1035 S. Presa
Street                                          San Antonio              TX     78210



San Antonio               TX      78210
City                      State   ZIP Code

Owner's name and address                        Location of the property                        Description of the property         Value

Bite Restaurant                                 1012 S. Presa                                   Furniture, Fixtures and                 $50,000.00
Name                                                                                            Appliances
1012 S. Presa
Street                                          San Antonio              TX     78210



San Antonio               TX      78210
City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
Debtor       Jerry Torres Properties, LLC                                          Case number (if known)   19-51375
             Name

Owner's name and address                   Location of the property                   Description of the property      Value

Eagle Tax and Bookkeeping                  1020 S. Presa                              Furniture and Equipment             $8,000.00
Name

1020 S. Presa
Street                                     San Antonio           TX     78210


San Antonio           TX      78210
City                  State   ZIP Code

Owner's name and address                   Location of the property                   Description of the property      Value

Mint Salon                                 1016 S. Presa                              Furniture, Equipment and            $20,000.00
Name                                                                                  Appliances
1016 S. Presa
Street                                     San Antonio           TX     78210



San Antonio           TX      78210
City                  State   ZIP Code

Owner's name and address                   Location of the property                   Description of the property      Value

MS Facility Enterprise LLC                 1014 S. Presa                              Furntiure and Equipment             $10,000.00
Name

1014 S. Presa
Street                                     San Antonio           TX     78210


San Antonio           TX      78210
City                  State   ZIP Code

Owner's name and address                   Location of the property                   Description of the property      Value

New Shine Carwash                          1248 St. Mary's                            Equipment                           $50,000.00
Name

1248 St. Mary's
Street                                     San Antonio           TX     78210



San Antonio           TX      78210
City                  State   ZIP Code




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 6
Debtor       Jerry Torres Properties, LLC                                                   Case number (if known)       19-51375
             Name


 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                Name and address                                                                     Dates of service

      26a.1. Catherine Torres                                                                        From       5/2019         To      6/2019
                Name
                5419 Green Mist
                Street


                San Antonio                                    TX          78223
                City                                           State       ZIP Code

                Name and address                                                                     Dates of service

      26a.2. Domi Sandolval                                                                          From        2016          To      5/2019
                Name

                Street




                City                                           State       ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
Debtor        Jerry Torres Properties, LLC                                                  Case number (if known)      19-51375
              Name

               Name and address                                                                     Dates of service

      26a.3. Eagle Tax and Bookkeeping                                                              From       1/2018         To      2/2019
               Name
               1020 S. Presa
               Street


               San Antonio                                    TX          78210
               City                                           State       ZIP Code

               Name and address                                                                     Dates of service

      26a.4. Mendoza & Associates LLC                                                               From       1/2017         To      1/2018
               Name
               16103 University Oak
               Street


               San Antonio                                    TX          78249
               City                                           State       ZIP Code

               Name and address                                                                     Dates of service

      26a.5. Rick Ruiz, CPA                                                                         From        2018          To       2019
               Name
               1846 Lock Hill Selma Road Ste 101
               Street


               San Antonio                                    TX          78213
               City                                           State       ZIP Code

    26b.    List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

    26c.    List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

               Name and address                                                                  If any books of account and records are
                                                                                                 unavailable, explain why
         26c.1. Catherine Torres                                                                 N/A
               Name
               5419 Green Mist
               Street


               San Antonio                                    TX          78223
               City                                           State       ZIP Code

    26d.    List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 8
Debtor       Jerry Torres Properties, LLC                                                 Case number (if known)     19-51375
             Name

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                    Address                                      Position and nature of any interest       % of interest, if any

Rejinaldo Torres                        5419 Green Mist                              POA for Elida Torres / Sole                       100%
                                        San Antonio, TX 78223                        Member
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                    Address                                      Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Debtor        Jerry Torres Properties, LLC                                               Case number (if known)    19-51375
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 06/14/2019
            MM / DD / YYYY
X /s/ Rejinaldo Torres                                                       Printed name Rejinaldo Torres
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 10
B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             WESTERN DISTRICT OF TEXAS
                                                                SAN ANTONIO DIVISION
In re Jerry Torres Properties, LLC                                                                                                  Case No.           19-51375

                                                                                                                                    Chapter            11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                              $10,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                             $10,000.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)
                                                                 Aurora Hartfield and Reginaldo Torres

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                      06/14/2019                      /s/ J. Todd Malaise
                         Date                         J. Todd Malaise                            Bar No. 00796984
                                                      Malaise Law Firm
                                                      909 NE Loop 410, STE 300
                                                      San Antonio TX, 78209
                                                      Phone: (210) 732-6699 / Fax: (210) 732-5826




    /s/ Rejinaldo Torres
   Rejinaldo Torres
   Manager
 Fill in this information to identify the case:
 Debtor name        Jerry Torres Properties, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        19-51375                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Frost Bank                                         Overdraft Bank                                                              $3,887.00
    100 W Houston St. T-9                              Account
    San Antonio, TX 78205




2   Eagle Tax and                                      Business Debt                                                                    $0.00
    Bookeeping
    1020 S. Presa
    San Antonio, TX 78210




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION
  IN RE:   Jerry Torres Properties, LLC                                             CASE NO   19-51375

                                                                                   CHAPTER    11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 6/14/2019                                           Signature    /s/ Rejinaldo Torres
                                                                     Rejinaldo Torres
                                                                     Manager


Date                                                     Signature
Alamo City Hospitality
1035 S. Presa
San Antonio, TX 78210



Bexar County
c/o Don Stecker
Linebarger Goggan Blair & Sampson
711 Navarro, Ste. 300
San Antonio, TX 78205

Bite Restaurant
1012 S. Presa
San Antonio, TX 78210



Eagle Tax and Bookeeping
1020 S. Presa
San Antonio, TX 78210



Eagle Tax and Bookkeeping
1020 S. Presa
San Antonio, TX 78210



Eric M. English
1000 Main Street, 36th Floor
Houston, TX 77002



Frost Bank
100 W Houston St. T-9
San Antonio, TX 78205



Garland Murphy
700 Louisanna Ste 2300
Houston, TX 77002



Mint Salon
1016 S. Presa
San Antonio, TX 78210
MS Facility Enterprise LLC
1014 S. Presa
San Antonio, TX 78210



New Shine Car Wash
1248 St. Mary's
San Antonio, TX 78210



Pender Capital
11766 Wilshire Blvd., Ste 460
Los Angeles, CA 90025



Taco Haven
1032 S. Presa
San Antonio, TX 78210
                                           UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF TEXAS
                                                 SAN ANTONIO DIVISION
    IN RE:                                                                         CHAPTER       11
    Jerry Torres Properties, LLC



    DEBTOR(S)                                                                      CASE NO       19-51375



                                            LIST OF EQUITY SECURITY HOLDERS

 Registered Name of Holder of Security                             Class of Security          Number Registered          Kind of Interest
 Last Known Address or Place of Business                                                                                 Registered

 Alida Torres                                                                                                            Sole Member

                                         DECLARATION UNDER PENALTY OF PERJURY
                                       ON BEHALF OF A CORPORATION OR PARTNERSHIP

    I, the                         Manager                           of the                        Corporation
named as the debtor in this case, declare under penalty of perjury that I have read the foregoing list and that it is true and correct to the
best of my information and belief.




       6/14/2019
Date:__________________________________                            /s/ Rejinaldo Torres
                                                        Signature:________________________________________________________
                                                                   Rejinaldo Torres
                                                                   Manager
